Case 1:18-cv-23329-RAR Document 89 Entered on FLSD Docket 07/15/2019 Page 1 of 16




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

  STATE FARM MUTUAL AUTOMOBILE                           Case No.:18-CV-23329 -RAR/Becerra
  INSURANCE COMPANY, an Illinois Corp.

          Plaintiff,

  v.

  MANUEL V. FEIJOO, MANUEL V. FEIJOO,
  M.D., P.A., a Florida Professional Association

          Defendants
            _________________                       /

          DEFENDANTS’ OPPOSITION TO STATE FARMS’ MOTION IN LIMINE

          Defendants, MANUEL V. FEIJOO, and MANUEL V. FEIJOO, M.D., P.A., oppose, in

  part, Plaintiff, State Farm’s Motion in Limine [DE 73] and state:

          State Farm’s Motion has raised nine evidentiary arguments it asks the Court to preclude at

  trial, including:

          1.      Argument that State Farm has to prove reliance or that it should have known Feijoo
                  “was committing Fraud.”

          2.      Assertions that State Farm selected only certain files for this litigation.

          3.      Argument about State Farm’s net worth, financial resources or market influence.

          4.      Argument that State Farm is a big, powerful company or “similar arguments.”

          5.      Argument that Feijoo is not personally liable because he did not receive a direct
                  benefit from his clinic.

          6.      Argument that no criminal charges were filed against Feijoo.

          7.      Evidence pertaining to State Farm’s case evaluation tools.

          8.      Attacks on credibility of its expert by Defendants experts.

          9.      Any testimony of Defendants Experts - relying on its motion to extend deadlines
                  re: Daubert Motion [DE 69].

                                                     1
Case 1:18-cv-23329-RAR Document 89 Entered on FLSD Docket 07/15/2019 Page 2 of 16




         1.      Any Argument that State Farm has to prove Reliance or that it Should Have
                 Known Feijoo was Committing Fraud.

         First, Defendants’ bills were not improper, were not deceptive and certainly were not

  fraudulent. Defendants will not be making the absurd argument that State Farm should have

  known that Dr. Feijoo was committing fraud, as he was not. Defendants will also not argue that

  State Farm has to prove reliance in order to recover on its FDUTPA claim.

         Defendants will argue, however, as they do in their Motion for Summary Judgment, that

  State Farm has not and cannot prove that a consumer acting reasonably under the same

  circumstances as State Farm would have been deceived by a single one of Dr. Feijoo’s bills.

         What State Farm’s Motion seeks to preclude the jury from hearing is the evidence which

  establishes the circumstances in which State Farm paid the bills it now claims were deceptive

  under FDUTPA. These circumstances, however, are critical to establishing the context against

  which the reasonable consumer’s judgment has to be evaluated.

         The elements comprising a consumer claim for damages under FDUTPA are: (1) a

  deceptive act or unfair practice; (2) causation; and (3) actual damages. City First Mortg. Corp. v.

  Barton, 988 So.2d 82, 86 (Fla.Dist.Ct.App.2008).

         In order to prevail on its FDUTPA claim in this case, State Farm must prove that the alleged

  [deceptive or unfair] practice was “likely to deceive a consumer acting reasonably in the same

  circumstances.” Cluck-U Chicken, Inc. v. Cluck-U Corp., , 2017 WL 10275957, at *9 (M.D. Fla.

  June 6, 2017), citing Cold Stone Creamery, Inc. v. Lenora Foods I, LLC, 332 F. App'x 565, 567

  (11th Cir. 2009). This element of a FDUTPA claim is only satisfied by evaluating a reasonable

  consumer in the same circumstances as the plaintiff.’ Deere Constr., LLC v. CEMEX Constr.

  Materials Fla., LLC, 2016 WL 8542540, at *3 (S.D. Fla. Dec. 1, 2016).

                                                  2
Case 1:18-cv-23329-RAR Document 89 Entered on FLSD Docket 07/15/2019 Page 3 of 16




         While it is not necessary for a plaintiff to show actual reliance in order to recover, “[t]he

  modification of acting reasonably by ‘in the same circumstances’ indicates a hybrid standard that

  may be objectively established as to mindset but subjectively established as to context.” Id., citing

  In re Motions to Certify Classes Against Court Reporting Firms for Charges Relating to Word

  Indices, 715 F. Supp. 2d 1265, 1282 (S.D. Fla. 2010). Simply put, without the context in which

  the bills were paid, it would be impossible for the jury to determine whether a reasonable consumer

  in the same circumstances would have been deceived. See In re Motions to Certify, supra. at 1282

  (“The subjective element that the circumstances must be similar necessitates inquiry into the

  context of the alleged offense; that is, one can only assess reasonableness when the inquiry requires

  consideration of the factual circumstances....”).

         The 11th Circuit has repeatedly affirmed the idea that evidence of the context within which

  payments were made is critical to the analysis of whether a FDUTPA violation has occurred. In

  Cold Stone Creamery, Inc. v. Lenora Foods I, LLC, 332 F. App'x 565, 56768 (11th Cir. 2009), the

  11th Circuit affirmed the District Court’s grant of summary judgment on Defendant’s FDUTPA

  counterclaim that Cold Stone had misrepresented the prospects for success in operating a Cold

  Stone franchise. The District Court and the 11th Circuit held that the alleged misrepresentations

  must be viewed “in light of the circumstances as a whole in determining whether a consumer acting

  reasonably would have been deceived.”

         The 11th Circuit Court affirmed the order of summary judgment in Cold Stone because of

  the context within which the plaintiffs had operated. This context included having factually

  accurate information provided by Cold Stone, and performing an independent investigation before

  making payment. The Court found that a consumer in the same circumstances, acting reasonably,

  would not have been deceived by Cold Stone’s alleged misrepresentations.
                                               3
Case 1:18-cv-23329-RAR Document 89 Entered on FLSD Docket 07/15/2019 Page 4 of 16




         The context within which State Farm paid every bill alleged to be at issue in this is set forth

  in Defendants Statement of Facts in support of its summary judgment motion. On August 26,

  2011, State Farm’s Multi-Claims Investigations Unit, a subsection of its larger Special

  Investigations Unit, opened what it calls a Project’ concerning Dr. Feijoo. (See SOF, &17). This

  was an investigation reviewing numerous claims involving Dr. Feijoo for the specific purpose of

  determining whether fraudulent activity was occurring, including with respect to Dr. Feijoo’s use

  of CPT codes for examinations, range of motion testing, and x-ray film reviews. (See SOF, &18).

  In conjunction with attorneys from several law firms, including Ken Hazouri, Esquire, State Farm

  conducted its 2011 Feijoo Project by having numerous charts of Dr. Feijoo’s reviewed by an expert

  and obtaining a report of the review from the expert. State Farm also hired Mr. Hazouri to perform

  a legal analysis and determine whether and what causes of action State Farm may have against Dr.

  Feijoo. Mr. Hazouri provided both a legal opinion and a draft lawsuit. (See SOF, &31).

         On January 19, 2011, State Farm deposed Dr. Feijoo, inquiring specifically into the manner

  and circumstances under which Dr. Feijoo utilized codes 95981, 76140, and 99204. (SOF, &19).

  Dr. Feijoo testified that it was not his practice to use any sort of device when determining a

  patient’s approximate range of motion nor to create a separate report regarding ROM findings

  when billing CPT code 95851. (See SOF, &20-22, Ex. E, Feijoo-D, pgs. 27-32 & 41-42.).

         Dr. Feijoo testified that he believed it appropriate to bill CPT code 76140 (consultation on

  x-ray examination performed elsewhere) whether he reviewed the actual x-ray film or the report

  of another doctor who had interpreted the film, and that the person in his office who handled all

  billing was Anielka Castillo. See SOF, &10; Ex. E, Feijoo-D, pgs. 33-34 & 43-44, 55-58).




                                                   4
Case 1:18-cv-23329-RAR Document 89 Entered on FLSD Docket 07/15/2019 Page 5 of 16




         Dr. Feijoo also testified that he believed it was appropriate and it was his general practice

  to bill CPT code 95851 (ROM) separately from CPT code 99204 (Initial exam) even though he

  performed the range of motion determination as part of his initial examination. (See SOF, &22;

  Ex. E, Feijoo-D, pgs. 39-40 & 42).

         On June 8, 2011, State Farm deposed Anielka Castillo, Dr. Feijoo’s billing manager, who

  was interrogated on the definitions of CPT codes 99204, 76140, and 95851. (See SOF, &23; Ex.

  G, pg. 10). Ms. Castillo testified that it was Dr. Feijoo’s practice to bill these codes separately

  even when the services are all performed as part of the initial exam with the explanation that they

  charge the same overall price which would be charged if just one code was utilized. (See SOF,

  &24; Ex. G, Castillo-D, pgs. 11-12).

         On July 27, 2011, State Farm deposed Dr. Feijoo again. (See SOF, &25). Dr. Feijoo

  testified about his general billing practices regarding each of the codes at issue in this lawsuit. (See

  SOF, &28; Ex. H, Feijoo-D, pg. 51). On November 2, 2011, State Farm deposed Castillo in the

  same case. (See SOF, &29). Ms. Castillo testified truthfully as the exact manner in which Dr.

  Feijoo’s office applied the codes at issue. (See SOF, &30; Ex. I, Castillo-D, pgs. 20-24). State

  Farm deposed Ms. Castillo again on October 17, 2012, November 26, 2013, April 25, 2016, June

  24, 2016, August 24, 2016, May 3, 2017, and August 25, 2017. In each deposition, Ms. Castillo

  testified consistently with her and Dr. Feijoo’s earlier depositions describing the manner in which

  the practice utilized CPT codes 99204, 76140 and 95851 and each was identified by State Farm in

  its Rule 26 Disclosures as a document which supports State Farm’s claims. (See SOF, &33; Ex. J-

  State Farm’s 2d Amended Disclosures).




                                                     5
Case 1:18-cv-23329-RAR Document 89 Entered on FLSD Docket 07/15/2019 Page 6 of 16




         As detailed further by Defendants’ SOF, in addition to all of the direct, truthful testimony

  Dr. Feijoo and Ms. Castillo provided to State Farm’s Project lawyers from 2011 through 2017,

  State Farm opened a second Feijoo Project on December 3, 2015. (See SOF, &34). Once again

  (but this time over the course of nearly 3 years), State Farm’s MCIU conducted hundreds of file

  reviews, diverted claims involving Dr. Feijoo to a specially assigned MCIU specialist steeped in

  suspicions about Dr. Feijoo’s use of CPT codes, enlisted the same lawyers it used in its 2011

  Project to depose Dr. Feijoo and Ms. Castillo in underlying claims, and hired Mr. Hazouri to come

  up with another lawsuit. (See SOF, &35-53).

         By State Farm’s own admission, in every individual file review conducted by State Farm

  from at least December 8, 2015 to the present, State Farm’s claims handlers concluded

  contemporaneously with their review that the documentation submitted by Dr. Feijoo did not

  support the code submitted with it in a single instance. (See, e.g., SOF &34-53; Ex. N-Project

  Activity Log, pg. 1; Ex. O-Fuller Inv. Summ.).

         By alleging that Dr. Feijoo’s records “uniformly documented” in every instance the

  absence of information it now claims to have been necessary in order to support any CPT code

  billed, State Farm’s own Amended Complaint admits that Dr. Feijoo never submitted any false

  description of the services he actually performed in connection with the codes he was billing.

  (SOF, Ex. B-Amended Complaint, &3, 66, 69, 72, 77, 80).

         The facts of this case are most like those presented in Cold Stone. Even accepting as true

  that the codes submitted by Dr. Feijoo were incorrect, Dr. Feijoo provided voluminous additional




                                                   6
Case 1:18-cv-23329-RAR Document 89 Entered on FLSD Docket 07/15/2019 Page 7 of 16




  documentation contemporaneously with each code which was factually correct.1 State Farm

  conducted not just one, but two massive, attorney-assisted, independent fraud investigations

  specifically looking into whether the codes utilized by Dr. Feijoo were justified by the services he

  otherwise accurately documented. State Farm’s own pleading avers that it carefully reviewed all

  of the documentation in each claim in determining whether to issue payment.

         Contrary to State Farm’s argument, all of these facts are critically necessary to establish

  the context within which State Farm was operating every time it paid any of the bills at issue in

  this case. As articulated by the Court in Cold Stone, in determining whether Dr. Feijoo’s choice

  of CPT codes was something a consumer acting reasonably in the same circumstances as State

  Farm would have been deceived by, the codes “must be viewed in light of the circumstances as a

  whole.” Per the 11th Circuit, when the circumstances as a whole show that the consumer has been

  provided   additional,   factually   accurate   information    which    contradicts   the   alleged

  misrepresentation, and the consumer has conducted its own independent investigation of the facts,

  in such circumstances a consumer acting reasonably would not be deceived.

         In this case, the circumstances as a whole demonstrate that, by State Farm’s own admission

  and the report of its own expert, in order to “detect” that any code ever submitted was allegedly

  incorrect, all that was required of State Farm was to simply read the records Dr. Feijoo had

  submitted. The circumstances as a whole demonstrate that from 2011-2012 and again from 2015



  1The truthfulness of Dr. Feijoo’s notes in describing his services cannot be disputed as it is in
  fact the sole factual basis of State Farm’s entire lawsuit. Consider the report of State Farm’s own
  expert, who opines that Dr. Feijoo’s records in every instance failed to include the information
  necessary to support the level of examination code used, failed to include a separate ROM report,
  and failed to include a separate report justifying the x-ray review code. See SOF, Ex. -Jacob
  Report.

                                                   7
Case 1:18-cv-23329-RAR Document 89 Entered on FLSD Docket 07/15/2019 Page 8 of 16




  to the present, State Farm’s management, its claims specialists, its many lawyers, and multiple

  experts, were all of the opinion that Dr. Feijoo’s use of the CPT codes at issue in this case was

  incorrect in every instance and had been since at least 2010. (See, e.g., SOF &45; Ex. P, pg. 10).

         Contrast these facts with the case State Farm relies so heavily upon, Carriuolo v. Gen.

  Motors Co., 823 F.3d 977, 985 (11th Cir. 2016). In Carriuolo, a class of plaintiffs asserted

  FDUTPA claims because GM had placed window stickers on Cadillacs which falsely represented

  that safety ratings had been applied to aspects of the car’s performance. The Court found that it

  was unnecessary under FDUTPA for any plaintiff to establish that they had relied on the

  information on the sticker in deciding to purchase the vehicle. Id. at 986 (“Because every class

  member here purchased or leased the same model vehicle with the same Monroney sticker

  attached, it does not matter that there may have been differences among the class members'

  subjective reliance”.

         The Carriuolo Court’s findings are limited to its facts, wherein the only information each

  plaintiff had was that which was contained on the window sticker. If, however, next to each

  window sticker claiming safety ratings had been done was another equally prominent sticker

  saying that no such ratings had been done, State Farm would argue that the existence of this second

  sticker would be inadmissible evidence. State Farm would go even further, however, and argue

  that even if every plaintiff who bought a Cadillac with the offending sticker had conducted multiple

  years-long investigations with the assistance of lawyers and experts into whether safety ratings

  had been issued, and determined that they had not prior to purchasing the vehicle, such evidence

  would be inadmissible as well.




                                                   8
Case 1:18-cv-23329-RAR Document 89 Entered on FLSD Docket 07/15/2019 Page 9 of 16




         Carriuolo does not stand for such an absurd proposition, nor does it depart from the

  reasoning offered by the Court in Cold Stone. Facts which establish that a consumer has been

  provided information that contemporaneously contradicts an allegedly false representation are

  relevant to determining whether a consumer acting reasonably in the same circumstances would

  have been deceived.

         In sum, the extensive evidence establishing State Farm years-long investigations and all of

  the information it had in its possession contemporaneous with each payment made to Dr. Feijoo

  would not be offered to establish that State Farm did not rely on Dr. Feijoo’s coding in deciding

  to issue payments (there is no question State Farm did not). This evidence, rather, is relevant to

  the jury’s determination of whether a consumer acting reasonably in the same circumstances would

  have been deceived. It is the reasonable consumer, not State Farm, whose mindset would be

  impacted by this evidence.

         On the other hand, it is Dr. Feijoo’s mindset which is the critical component of State Farm’s

  per se FDUTPA claim. The fact that it took State Farm 8 years of investigations in which it

  deposed Dr, Feijoo and his staff 13 times and consulted multiple experts and lawyers before

  deciding that Dr. Feijoo’s coding practices were incorrect, is relevant to establishing that the

  application of CPT codes is no black and white exercise. It is relevant to establishing that even if

  the jury determines the codes were incorrect, Dr. Feijoo did not act knowingly or fraudulently in

  utilizing them

         A per se violation [of FDUTPA] is established in one of two ways: (1) if the law, statute,

  rule, regulation, or ordinance’ expressly constitutes a violation of the FDUTPA, or (2) if the statute,

  rule or ordinance proscribes unconscionable, deceptive, or unfair acts or practices and therefore


                                                    9
Case 1:18-cv-23329-RAR Document 89 Entered on FLSD Docket 07/15/2019 Page 10 of 16




   operates as an implied FDUTPA predicate. State Farm Mut. Auto. Ins. Co. v. Performance

   Orthopaedics & Neurosurgery, LLC, 315 F. Supp. 3d 1291, 1306B08 (S.D. Fla. 2018). When the

   statute at issue is a predicate statute, plaintiff need not allege the first element of the FDUTPA

   claim. Id. (None of the statutes listed by State Farm as predicate statutes expressly constitutes a

   violation of FDUTPA, so State Farm is obviously intending that they be considered implied

   FDUTPA predicates.).

           Florida Statute §817.234 punishes “False and Fraudulent Insurance Claims” and clearly

   requires “the intent to injure, defraud, or deceive any insurer.” Florida Statute §626.9541 prohibits

   the “knowing” submission of false claims. Florida Statute §627.736 (the PIP statute), prohibits

   “knowingly” submitting a false claim but defines “knowingly” broadly as having “acted in

   deliberate ignorance of the truth or falsity of the information or acted in reckless disregard of the

   information, and proof of specific intent to defraud is not required.” (See §627.732(10)).

          Each of these statutes requires proof of Dr. Feijoo’s state of mind, which was indisputably

   informed by State Farm’s continued payments for his services after having been so often informed

   by Dr. Feijoo and his staff of how and why they utilized each code at issue.

          The absence of any communication from State Farm (or any other insurer) that the codes

   he was using were even suspected to be inappropriate, especially in light of the Florida Statute

   627.736(6)(b), which specifically allows an insurer to delay payment pending the receipt of

   additional information necessary to process a bill, is relevant to establishing that Dr. Feijoo simply

   had no reason to even question the accuracy of his office’s coding.

          That Dr. Feijoo’s belief in the accuracy of his office’s coding practices was reasonable and

   in good faith is also confirmed by expert opinion. The defendants have provided to State Farm the


                                                    10
Case 1:18-cv-23329-RAR Document 89 Entered on FLSD Docket 07/15/2019 Page 11 of 16




   comprehensive expert report of Michael Miscoe, JD, CPC, CASCC, CUC, CCPC, CPCO, CPMA,

   CEMA. (See SOF, &60; Ex. U). Mr. Miscoe opines that Dr. Feijoo’s use of the codes at issue

   was entirely correct in each instance and that State Farm’s expert is basing his opinion to the

   contrary on invalid sources.

          State Farm argues that a per se violation of FDUTPA is established merely by evidence of

   a statement which turns out not to be true. This is not accurate. In order to establish a per se

   violation, State Farm must prove what was in Dr. Feijoo’s mind. State Farm cannot avoid evidence

   of its years-long investigations and its own confusion about the codes as such evidence

   constructively and directly supports the sincerity off Dr. Feijoo’s belief that the codes he was using

   were correct.

          What State Farm knew and when it knew it is relevant to the jury’s determination of

   whether a consumer acting reasonably under the same circumstances would have been deceived

   by the codes attached to Dr. Feijoo’s records. Should the jury determine that Dr. Feijoo’s codes

   were actually incorrect, the evidence of State Farm’s extensive investigations would be relevant

   to whether Dr. Feijoo acted with the requisite mindset necessary to establish a per se violation of

   FDUTPA.

          2.       Evidence that State Farm Selected Only Certain Files for this Litigation

          State Farm accuses Dr. Feijoo of blanket, intentional billing practices intended to defraud

   State Farm from August of 2014 through August of 2018. That Dr. Feijoo submitted numerous

   bills to State Farm within this time frame containing the same codes alleged to be at issue and State

   Farm has not included them in its lawsuit, is directly relevant to the credibility of State Farm’s

   entire claim. That there were numerous claims submitted to State Farm in which it admits the


                                                    11
Case 1:18-cv-23329-RAR Document 89 Entered on FLSD Docket 07/15/2019 Page 12 of 16




   codes submitted by Dr. Feijoo were correct is direct evidence that Dr. Feijoo had no intentional or

   knowing plan to submit false codes.

     3 & 4 Argument about State Farm’s Net Worth and that it is a Big, Powerful Company

          State Farm has argued in response to Defendants’ Motion for Summary Judgment that

   during the years 2014-2018, it received over 50,000 PIP claims and approximately 1,000,000

   medical bills each year and, in that time frame, employed hundreds of individual claim handlers

   in multiple states who processed claims submitted in Florida. See Ex. “B” to State Farm’s response

   to Defendants’ Motion for Summary Judgment, Affidavit of Tim Banahan.

          State Farm also argues that it is so terrified of judgments for the payment of legal fees in

   PIP cases that it cannot afford to deny a doctor’s bill even when it thinks the bill is deceptive and

   not compensable. (See ECF Doc. #85, pg. 14).

          State Farm wants to portray itself in a false light. It wants to paint itself as the victim of a

   PIP system in which it was so overwhelmed by the sheer number of claims received and the time

   constraints of the PIP law that it was not able to actually review Dr. Feijoo’s bills before paying

   them. But according to its own corporate designee, State Farm has a net worth in the neighborhood

   of $100 billion. There is no dispute that it is the largest property casualty insurance company in

   the U.S. by far.

          The evidence of State Farm’s net worth and size directly contradicts the arguments State

   Farm will raise at trial that it did not have the resources or ability to meaningfully review Dr.

   Feijoo’s bills before issuing payment.

          5.      Argument that Feijoo is Not Personally Liable Because He Did Not Receive a
                  Direct Benefit from his Clinic

          Magistrate Becerra sustained Dr. Feijoo’s objections to State Farm’s discovery related to

                                                    12
Case 1:18-cv-23329-RAR Document 89 Entered on FLSD Docket 07/15/2019 Page 13 of 16




   his personal bank accounts and other financial records because it was irrelevant. State Farm has

   to prove that Dr. Feijoo is personally liable for violation of FDUPTA and Defendants have the

   absolute right to argue that neither Defendant is liable.

           6.      Argument that No Criminal Charges were Filed against Feijoo

           As stated above, in its amended complaint, State Farm, alleges a violation of predicate

   statutes §817.234, §626.9541, and §627.736). In order to establish a violation of any of its alleged

   predicate statutes, State Farm must prove intentional or knowing misconduct by Dr. Feijoo.

           Defendants do not intend to argue lack of criminal prosecution unless State Farm opens the

   door to such argument by referring to any act of Dr. Feijoo’s as a criminal act or as violative of a

   criminal statute. In such circumstances it would be critical to let the jury know that no criminal

   charges were filed.

           7.      Evidence Pertaining to State Farm’s Case Evaluation Tools

           The evidence in this case is that State Farm has such sophisticated computer systems that

   it can flag any bill of any doctor for any reason and it can impose system-wide blocks and

   diversions which prevent any payment from being issued without careful scrutiny of a bill. State

   Farm’s systems are so sophisticated in fact that medical bills can be analyzed instantaneously for

   any concerns about coding. Evidence pertaining to State Farm’s case evaluation tools is relevant

   and material to contradicting State Farm’s argument that the volume of claims it receives and the

   time constraints of the PIP law make it impossible for State Farm to meaningfully review each bill

   of a doctor before it is paid.

           8.      Attacks on Credibility of its Expert by Defendants’ Experts

           It is proper for Defendant’s experts to attack the methodology and presumptions of State


                                                    13
Case 1:18-cv-23329-RAR Document 89 Entered on FLSD Docket 07/15/2019 Page 14 of 16




   Farm’s expert. When a party proffers the testimony of an expert under Rule 702 of the Federal

   Rules of Evidence, the party offering the expert testimony bears the burden of laying the proper

   foundation, and that party must demonstrate admissibility by a preponderance of the evidence.

   Rink v. Cheminova, Inc., 400 F.3d 1286, 1291-92 (11th Cir. 2005); Allison v. McGhan Med.

   Corp., 184 F.3d 1300, 1306 (11th Cir. 1999). In making the determination of whether expert

   testimony and any report prepared by the expert may be admitted, the Court engages in a three-

   part inquiry of whether (1) the expert is qualified to testify competently regarding the matters he

   intends to address; (2) the methodology by which the expert reaches his conclusions is sufficiently

   reliable; and (3) the testimony assists the trier of fact, through the application of scientific,

   technical, or specialized expertise, to understand the evidence or to determine a fact in issue. City

   of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562 (11th Cir. 1998) (citing Daubert v.

   Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993)).

          The Eleventh Circuit refers to each of these requirements as the qualifications, reliability,

   and helpfulness’ prongs. United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004). While

   some overlap exists among these requirements, the court must individually analyze each concept.

   Id.

          “Vigorous cross examination, presentation of contrary evidence, and careful instruction on

   the burden of proof are the traditional and appropriate means of attacking shaky but admissible

   evidence.” Quiet Tech DC-8, Inc. v. Hurel-Dubois, UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003)

   (quoting Daubert, 509 U.S. at 596). Courts must be careful not to conflate questions of

   admissibility of expert testimony with the weight appropriately to be accorded to such testimony

   by the fact finder.’ In re Trasylol Products Liab. Lit., No. 08 MD 01928, 2010 WL 1489793, at *7


                                                    14
Case 1:18-cv-23329-RAR Document 89 Entered on FLSD Docket 07/15/2019 Page 15 of 16




   (S.D. Fla. Feb. 24, 2010) (quoting Quiet Tech, 326 F.3d at 1341)(emphasis added).

          “The reliability inquiry seeks to ensure that an expert’s testimony rests on a reliable

   foundation.” Frazier, 387 F.3d at 1261 (quoting Daubert, 509 U.S. at 597) (internal quotation

   marks omitted). To survive this requirement, proposed expert testimony must be supported by

   appropriate validation, i.e., good grounds, based on what is known.” Id. (quoting Daubert, 509

   U.S. at 590).

          In evaluating reliability in cases involving expert opinions allegedly rooted in science, the

   court considers, to the extent practicable, (1) whether the expert’s theory can be tested and has

   been tested; (2) whether the theory has been subjected to peer review and publication; (3) the

   known or potential rate of error of the particular scientific technique; and (4) whether the technique

   is generally accepted in the scientific community.’ Id. (quoting Quiet Tech. DC-8, Inc., 326 F.3d

   at 1341 (citations omitted)). As the Eleventh Circuit has noted, however, [t]hese factors are

   illustrative, not exhaustive; not all of them will apply in every case, and in some cases other factors

   will be equally important in evaluating the reliability of proffered expert opinion.’ Id. (citing

   Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150-52 (1999); Heller v. Shaw Indus., Inc., 167

   F.3d 146, 155 (3d Cir. 1999)).

          Each side has the right to have challenge the experts’ methodology and opinions on cross-

   examination. State Farm’s Motion should be denied.

          9.       Any Testimony of Defendants Experts - Relying on its Motion to Extend
                   Deadlines re: Daubert Motion [DE 69

          The Court granted an extension of time as to expert depositions and Daubert motions, so

   this aspect of the motion should simply be denied as it will be addressed at that time, if necessary.

          WHEREFORE, Defendants ask the motion in limine be denied as provided for above.

                                                     15
Case 1:18-cv-23329-RAR Document 89 Entered on FLSD Docket 07/15/2019 Page 16 of 16




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on July 15, 2019, I have filed the foregoing document with the
   Clerk of Court using the CM/ECF system and that a copy was electronically served upon the
   following in the manner specified, either via transmission of Notices of Electronic Filing generated
   by CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
   to receive electronically Notices of Electronic Filing: Bart Valdez, Esq., Kenneth P. Hazouri,
   Esq., and Andrew S. Ballentine, Esq., deBeaubien, Simmons, Knight, Mantzaris and Neal, LLP,
   332 North Magnolia Avenue, Orlando, FL 32801,                        (Khazouri@dsklawgroup.com
   ABallentine@dsklawgroup.com Lquesada@dsklawgroup.com Lmorales@dsklawgroup.com).

                                                        THE PIVNIK LAW FIRM
                                                        7700 N. Kendal Drive, Suite 703
                                                        Miami, FL 33156
                                                        Tel: 305-670-0095
                                                        Email: Pivniklaw@aol.com
                                                               Cdiezpivniklaw@aol.com

                                                        By: /s/ Jerome A. Pivnik
                                                           Jerome A. Pivnik, Esq.
                                                           Fla. Bar No.: 400408

                                                        Andrew P. Baratta, Esq.
                                                        Baratta, Russell & Baratta
                                                        3500 Reading Way
                                                        Huntingdon Valley, PA 19006
                                                        Tel: 215-914-2222
                                                        Email: Andrew@Barattarussell.com

                                                        Kenneth B. Schurr, Esq.
                                                        Law Offices of Kenneth B. Schurr
                                                        2030 S. Douglas Rd., Ste. 105
                                                        Coral Gables, FL 33134-4615
                                                        Tel: 305-441-9031
                                                        Email: kbsservice@schurrlaw.com




                                                   16
